                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:17-cr-5-MOC-WCM-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
CHRISTOPHER SHELTON,                   )
                                       )
                  Defendant.           )
_______________________________________)

          THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 41). Defendant, a 39-year-old white male currently

incarcerated at FCI Beaumont, in Beaumont, Texas, seeks a reduction of his sentence based on the

COVID-19 pandemic. Defendant seeks release based on various medical conditions that he

contends make him more susceptible to contracting COVID-19.

          Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” The Court notes

that the BOP denied Defendant’s request on June 2, 2020, finding that his circumstances do not

warrant granting him early release. (Doc. No. 41-1 at 10). Specially, the BOP stated in its denial

letter that:

          your stated medical concerns of high blood pressure, diabetes and kidney damage
          does not meet the above-referenced criteria.

(Id.).

          This Court finds, as did the BOP, that Defendant has not established extraordinary and

compelling reasons to warrant a sentence reduction at this time. Defendant has not submitted

evidence to the Court showing that he has an increased health risk from COVID-19. As the Third

Circuit has recognized, “the mere existence of COVID-19 in society and the possibility that it may




         Case 1:17-cr-00005-MOC-WCM Document 42 Filed 07/22/20 Page 1 of 2
spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020). For these reasons,

the motion is denied.

                                           ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 41), is DENIED.




                                              Signed: July 22, 2020




     Case 1:17-cr-00005-MOC-WCM Document 42 Filed 07/22/20 Page 2 of 2
